         Case 4:20-cv-00457-JTK Document 23 Filed 06/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

SHELLY MITCHELL                                                                      PLAINTIFF

V.                           CASE NO. 4:20-CV-00457-JTK

SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this 15th day of June, 2021.




                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
